Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 04/21/2022
Claims 1-6, 8-13, and 15-19 are currently pending.
As a result of the Amendment submitted 04/21/2022, claims 1-6, 8-13, and 15-19 are allowed. 
Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed. The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 01/21/2022, Claim(s) 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (U.S. Pub 2014/0172756 A1). The prior art of record, Clark does not show, suggest, or teach the features of, “... wherein the identifying edges between the updated context definition node and concept nodes affected by the updated context definition comprises: traversing the knowledge graph for all concept nodes having direct edges to a set of context nodes D1 that have been updated in response to the concept drift; designating the concept nodes having direct edges to the set of context nodes D1 as a set of concept nodes C1; traversing the knowledge graph for all concept nodes having direct edges to the set of concept nodes C1, designating concept nodes having direct edges to the set of concept nodes C1 as a set of concept nodes C2; and continuing traversal of concept node relationships and creating a set of concept nodes C(n) having direct edges to a set of concept nodes C(n-1) until no new concept nodes can be added to a set of concept nodes...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167